[LINCOLN BENEFIT LIFE COMPANY LOGO] 1treet, Suite 200 Lincoln, Nebraska68508 Phone:(888) 674-3667 VIA EDGAR TRANSMISSION May 4, 2015 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE:Lincoln Benefit Life Company Lincoln Benefit Life Variable Annuity Account ("Registrant") Registration Statements on Form N-4 Certification Pursuant to Rule 497(j) of the Securities Act of 1933 Members of the Commission: In accordance with Rule 497(j) under the Securities Act of 1933, on behalf of the Registrant, we hereby certify that: 1. For each Registration Statement shown below, the form of Prospectus and Statement of Additional Information that would have been filed under 497(c) under the Securities Act of 1933 would not have differed from that contained in the most recent Registration Statement or amendment, and 2. The text of the most recent Registration Statement or amendment has been filed with the Commission electronically. RegistrantDepositor1940 Act # Registration Statement Lincoln Benefit Life Lincoln Benefit811-07924 333-50545 Variable Annuity Life Company333-109688 Account You may direct any questions regarding this filing to the undersigned at (203) 653-3886. Very truly yours, /s/ROBYN WYATT Robyn Wyatt Chief Financial Officer, Treasurer and Executive Vice President
